Exhibit Newfield Reports Financial and Operating Results for First Quarter 2009 FOR IMMEDIATE RELEASE Houston – April 22, 2009 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited first quarter 2009 financial and operating results. Newfield will be hosting a conference call at 8:30 a.m. (CDT) on April 23. To participate in the call, dial 719-325-4768 or listen through the website at http://www.newfield.com. “Our first quarter operating results were solid and we’re off to a great start in 2009, despite the macro-challenges in our industry today,” said President Lee K. Boothby. “Our cost and expenses in the first quarter were within or below our guidance levels, reflecting a continuing reduction in service costs and the diligent efforts of our teams to lower costs and maximize returns throughout the Company. We are confident in our ability to deliver on our 2009 production goals (up 6-10% over 2008) while living within cash flow. More importantly, we have the people and prospects in place today to grow production, while again living within cash flow, in 2010-2011.” First Quarter For the first quarter of 2009, Newfield recorded a net loss of $694 million, or $5.35 per diluted share (all per share amounts are on a diluted basis). The loss reflects the following items: · a $1.3 billion ($854 million after-tax), or $6.59 per share, reduction in the carrying value of oil and gas properties due to significantly lower gas prices at the end of the first quarter of 2009. This non-cash adjustment resulted from the application of full cost accounting rules. Using the quarter-end natural gas price of $3.63 per MMBtu, the Company’s total estimated proved reserves were negatively impacted by approximately 400 Bcfe. The revision was primarily related to proved undeveloped reserves in the Mid-Continent and Rocky Mountain regions; and · a net unrealized gain on commodity derivatives of $73 million ($49 million after-tax), or $0.38 per share. Without the effect of the above items, net income for the first quarter of 2009 would have been $112 million, or $0.85 per share. Revenues in the first quarter of 2009 were $262 million. Net cash provided by operating activities before changes in operating assets and liabilities was $347 million.
